Citation Nr: 0329350	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-00 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1971 to January 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 RO decision which denied entitlement to 
service connection for hypertension.


FINDING OF FACT

The veteran's current hypertension had its onset during his 
active military service.


CONCLUSION OF LAW

Hypertension was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, (West 2002);  38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1971 to January 1979.  At the time of his entrance 
examination in August 1971, his blood pressure was 136/82.  
Service medical records dated in November 1975 show a blood 
pressure reading of 120/80.  Records from December 1975 show 
a blood pressure reading of 142/92.  At the time of his 
separation examination in December 1978, his blood pressure 
was 140/94, and on an accompanying medical history form the 
veteran checked a space to deny a history of high or low 
blood pressure.  

In May 1979, the veteran was given a VA medical examination.  
He had a blood pressure reading of 138/94 at this time.  No 
diagnosis of hypertension was made.

Private medical records dated in the early 1990s show high 
blood pressure readings beginning in 1990, as well as a 
diagnosis of hypertension in 1990.  In March 1990, the 
veteran's blood pressure was 180/120 and 170/100.  Blood 
pressure medication was prescribed at this time.  In May 1990 
he had a blood pressure reading of 170/118, and later blood 
pressure readings from 1990 include 180/120 and 170/106.  
Subsequent blood pressure readings from the 1990s continue to 
show hypertension, with use of medication for control.

VA outpatient medical records from 1999 show ongoing 
hypertension, with blood pressure readings of 160/90 in 
April, 172/100, 140/120, and 170/116 in June, 128/86 in July, 
152/79, 192/128, 164/110, and 162/114 in September, 156/106 
and 160/100 in October, 160/100 in November, and 142/100 in 
December.  In April 1999, the veteran indicated a history of 
hypertension for the previous 8 years.

In February 2000, the veteran was given a VA hypertension 
examination.  He said that he was diagnosed with hypertension 
in the early 1980s when he attempted to donate blood for a 
relative.  He was currently on medication for high blood 
pressure.  His current blood pressure was 148/92.  The 
examiner's impression was a long-standing likely diagnosis of 
essential hypertension.  

VA outpatient medical records from 2000 continue to show 
ongoing hypertension, with elevated blood pressure and use of 
anti-hypertensive medication.  

In May 2001, the veteran was given another VA hypertension 
examination.  He stated that he was diagnosed with 
hypertension in the early 1980s and began medication for this 
condition shortly thereafter.  He was currently on blood 
pressure medication.  Blood pressure readings of 150/100, 
130/98, and 130/98 were recorded during the course of the 
examination.  The examiner's diagnoses included hypertension 
(on medication).  It was noted that the date of diagnosis of 
hypertension was unclear.  

In September 2001, a VA physician provided an opinion, 
stating that the veteran's hypertension did not begin during 
his military service.  The doctor said that he reviewed the 
claims folder.  In support of this opinion, the doctor cited 
the following evidence:  the veteran had a normal blood 
pressure of 120/80 during service in November 1975; on a 
December 1978 medical history form for the service separation 
examination, the veteran did not report a history of high or 
low blood pressure; and at the May 2001 VA examination the 
veteran reported that hypertension was not diagnosed until 
the early 1980s.  This September 2001 VA medical opinion 
contains no mention of the elevated blood pressure readings 
shown in service and at the VA examination immediately after 
service.

Ongoing medical records dated into 2003 continue to show 
hypertension.

In statements in support of his claim, the veteran has 
directed attention to the elevated blood pressure readings 
shown in service and at the VA examination immediately after 
service.  He has also noted that a number of post-service 
medical records from the 1980s are no longer available.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection for hypertension.  Relevant medical records have 
been obtained to the extent possible, and VA examinations 
have been provided.  The Board finds that the notice and duty 
to assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including hypertension, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).

The veteran served on active duty from August 1971 to January 
1979.  The service medical records from this active duty do 
show elevated blood pressure readings, including 142/92 in 
December 1975, and 140/94 at the service separation 
examination in December 1978.  Hypertension was not diagnosed 
in service, but a diagnosis during service (as opposed to 
early signs of an illness) is not required for service 
connection.  38 C.F.R. § 3.303(d).  The veteran denied a 
history of hypertension on the medical history form for the 
service separation examination, but he is a layman and has no 
competence to make a diagnosis.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

The May 1979 VA examination within the year after service 
again showed an elevated blood pressure reading of 138/94.  
Although hypertension was not diagnosed at that time, and a 
blood pressure reading of 138/94 does not represent 
hypertension to a compensable degree as required for 
presumptive service connection (see 38 C.F.R. § 4.104, 
Diagnostic Code 7101), the elevated blood pressure at that 
time indicates a continuation of the high blood pressure 
readings recently noted in service, and also suggests the 
existence of hypertension in its prodromal stage before 
medical diagnosis.  

After the above VA examination, there is a gap in medical 
evidence from the 1980s, although the veteran has explained 
that records from that time are no longer available.  Medical 
records from the 1990s to the present show a clear diagnosis 
of hypertension, treated with medication.  

In September 2001, a VA examiner opined that the veteran's 
hypertension did not begin in service.  However, in support 
of his opinion, the doctor only cited to evidence unfavorable 
to the claim, and the doctor did not acknowledge or discuss 
the elevated blood pressure readings from during and shortly 
after service.  It appears that this medical opinion is based 
on an erroneous understanding of historical evidence, and 
thus it lacks probative value.  See, e.g., Reonal v. Brown, 5 
Vet.App. 458 (1993).

One reasonable interpretation of the evidence is that the 
veteran had the early stage of hypertension, or labile high 
blood pressure, during his active duty and shortly thereafter 
(as shown by the elevated blood pressure readings), and that 
this subsequently blossomed into chronic essential 
hypertention which was then medically diagnosed.  That is, 
there is a chain of evidence to trace current hypertension 
back to service.  With application of the benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)), the Board finds that even 
though hypertension was not diagnosed until after service, 
the evidence as a whole, including that pertinent to service, 
establishes that the disorder began in service.  38 C.F.R. 
§ 3.303(d).  The Board concludes that hypertension was 
incurred in service, warranting service connection.


ORDER

Service connection for hypertension is granted.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



